ICJ_169_ChagosArchipelago_UNGA_NA_2017-07-14_ORD_01_NA_00_FR.txt.                             COUR INTERNATIONALE DE JUSTICE


                                RECUEIL DES ARRÊTS,
                         AVIS CONSULTATIFS ET ORDONNANCES


                    EFFETS JURIDIQUES DE LA SÉPARATION
                         DE L’ARCHIPEL DES CHAGOS
                             DE MAURICE EN 1965
                          (REQUÊTE POUR AVIS CONSULTATIF)


                           ORDONNANCE DU 14 JUILLET 2017




                                   2017
                            INTERNATIONAL COURT OF JUSTICE


                              REPORTS OF JUDGMENTS,
                           ADVISORY OPINIONS AND ORDERS


                   LEGAL CONSEQUENCES OF THE SEPARATION
                        OF THE CHAGOS ARCHIPELAGO
                           FROM MAURITIUS IN 1965
                          (REQUEST FOR ADVISORY OPINION)


                               ORDER OF 14 JULY 2017




2 CIJ1125.indb 1                                             13/03/18 12:47

                          Mode oﬃciel de citation :
   Effets juridiques de la séparation de l’archipel des Chagos de Maurice
    en 1965, ordonnance du 14 juillet 2017, C.I.J. Recueil 2017, p. 282




                             Oﬃcial citation :
   Legal Consequences of the Separation of the Chagos Archipelago from
   Mauritius in 1965, Order of 14 July 2017, I.C.J. Reports 2017, p. 282




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-157323-7
                                             Sales number   1125

                                                  14 JUILLET 2017

                                                  ORDONNANCE




                    EFFETS JURIDIQUES DE LA SÉPARATION
                         DE L’ARCHIPEL DES CHAGOS
                             DE MAURICE EN 1965
                      (REQUÊTE POUR AVIS CONSULTATIF)




                   LEGAL CONSEQUENCES OF THE SEPARATION
                        OF THE CHAGOS ARCHIPELAGO
                           FROM MAURITIUS IN 1965
                      (REQUEST FOR ADVISORY OPINION)




                                                   14 JULY 2017

                                                        ORDER




2 CIJ1125.indb 3                                                    13/03/18 12:47

               282




                              COUR INTERNATIONALE DE JUSTICE

   2017                                       ANNÉE 2017
 14 juillet
Rôle général
  no 169                                      14 juillet 2017

                   EFFETS JURIDIQUES DE LA SÉPARATION
                       DE L’ARCHIPEL DES CHAGOS
                            DE MAURICE EN 1965
                              (REQUÊTE POUR AVIS CONSULTATIF)




                                            ORDONNANCE


               Présents : M. Abraham, président ; M. Yusuf, vice-président ;
                          MM. Owada, Tomka, Bennouna, Cançado Trindade,
                          Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                          MM. Robinson, Gevorgian, juges ; M. Couvreur, greffier.


                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu les articles 48, 65 et 66 du Statut de la Cour et les articles 104 et 105
               de son Règlement,
                  Rend l’ordonnance suivante :
                  Considérant que, le 22 juin 2017, l’Assemblée générale des Nations
               Unies a adopté, à la 88e séance de sa soixante et onzième session, la réso-
               lution 71/292, par laquelle elle a décidé, conformément à l’article 65 du
               Statut, de demander à la Cour internationale de Justice de donner un avis
               consultatif sur les questions suivantes :
               a) « Le processus de décolonisation a-t-il été validement mené à bien
                  lorsque Maurice a obtenu son indépendance en 1968, à la suite de la
                  séparation de l’archipel des Chagos de son territoire et au regard du

               4

283          séparation des chagos (ordonnance 14 VII 17)

   droit international, notamment des obligations évoquées dans les réso-
   lutions de l’Assemblée générale 1514 (XV) du 14 décembre 1960,
   2066 (XX) du 16 décembre 1965, 2232 (XXI) du 20 décembre 1966
   et 2357 (XXII) du 19 décembre 1967 ? » ;
b) « Quelles sont les conséquences en droit international, y compris au
   regard des obligations évoquées dans les résolutions susmentionnées,
   du maintien de l’archipel des Chagos sous l’administration du
   Royaume-Uni de Grande-Bretagne et d’Irlande du Nord, notamment
   en ce qui concerne l’impossibilité dans laquelle se trouve Maurice d’y
   mener un programme de réinstallation pour ses nationaux, en particu-
   lier ceux d’origine chagossienne ? » ;
   Considérant que des copies certiﬁées conformes des versions française
et anglaise de la résolution susmentionnée ont été transmises à la Cour
sous le couvert d’une lettre du Secrétaire général des Nations Unies datée
du 23 juin 2017 et reçue le 28 juin 2017 ;
   Considérant que le Secrétaire général a indiqué dans sa lettre que, confor-
mément au paragraphe 2 de l’article 65 du Statut, tout document pouvant
servir à élucider la question serait transmis à la Cour dès que possible ;
   Considérant que par lettres en date du 28 juin 2017, le greﬃer a notiﬁé
la requête pour avis consultatif à tous les Etats admis à ester devant la
Cour, conformément au paragraphe 1 de l’article 66 du Statut,
  1. Décide que l’Organisation des Nations Unies et ses Etats Membres,
qui sont susceptibles de fournir des renseignements sur la question sou-
mise à la Cour pour avis consultatif, pourront le faire dans les délais ﬁxés
par la présente ordonnance ;
  2. Fixe au 30 janvier 2018 la date d’expiration du délai dans lequel des
exposés écrits sur la question pourront être présentés à la Cour conformé-
ment au paragraphe 2 de l’article 66 de son Statut ;
  3. Fixe au 16 avril 2018 la date d’expiration du délai dans lequel les
Etats ou organisations qui auront présenté un exposé écrit pourront pré-
senter des observations écrites sur les autres exposés écrits conformément
au paragraphe 4 de l’article 66 du Statut ;

    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le quatorze juillet deux mille dix-sept.


                                                       Le président,
                                              (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.


5

